Case: 10-14050       Date Filed: 05/30/2013       Page: 1 of 2


                                                                       [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 10-14050
                               ________________________

                      D.C. Docket No. 8:09-cv-01778-EAK-TBM



EDWARD KENNETH WERDELL,

                                                                       Petitioner - Appellant,

versus

DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL OF THE STATE OF FLORIDA,

                                                                   Respondents - Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                       (May 30, 2013)

Before CARNES and WILSON, Circuit Judges, and HUCK,* District Judge.

PER CURIAM:

__________________
         *
         Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.
               Case: 10-14050       Date Filed: 05/30/2013     Page: 2 of 2


       The judgment in this case is vacated and the case is remanded so that the

district court can do what it offered to do in its February 25, 2011 order: allow the

petition to proceed in that court without dismissal on the ground that it violated

Rule 2(e) of the Rules Governing Section 2254 Cases. See Walker v. Crosby, 341

F.3d 1240, 1246 (11th Cir. 2003), overruled on other grounds by Zack v. Tucker,

704 F.3d 917 (11th Cir. 2013) (en banc). In doing so, the district court may

consider any affirmative defenses the respondent raises, including the statute of

limitations set out in 28 U.S.C. § 2244(d), which applies on a claim-by-claim basis,

not on a petition-wide basis. Zack, 704 F.3d at 918.

       We also note that the district court can take reasonable steps to have the

petitioner clarify his petition, or any claims in his petition, that are difficult to parse

or understand. See Rule 4, Rules Governing § 2254 Cases, Advisory Committee

Notes on 1976 Adoption (“[T]he judge may want to consider a motion from

respondent to make the petition more certain.”); see also Davis v. Coca-Cola

Bottling Co. Consol., 516 F.3d 955, 983–84 (11th Cir. 2008); Wagner v. First

Horizon Pharm. Corp., 464 F.3d 1273, 1280 (11th Cir. 2006); Burden v. Yates, 644

F.2d 503, 505 (5th Cir. Unit B 1981).

       VACATED AND REMANDED. 1



       1
       This appeal was originally scheduled for oral argument but was removed from the oral
argument calendar by unanimous consent of the panel under 11th Circuit Rule 34-3(f).
                                             2